Citation Nr: 1102656	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-16 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to August 15, 
1961.  He also served in the Air Force Reserves from August 16, 
1961 to August 1963 and in the Army National Guard from August 
1980 to August 1986, which the service department has verified as 
Ready Reserve service only with no active duty. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied service connection for bilateral 
hearing loss.

In January 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

In an August 2010 decision, the Board remanded the claim for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Competent evidence of bilateral hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the Veteran's discharge from service, or of a nexus 
between bilateral hearing loss and service, is not of record.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service or aggravated 
by service, nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1133, 1137, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by a March 2008 letter.  In this letter, VA informed 
the Veteran that in order to substantiate a claim for service 
connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.  

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had to obtain 
any records held by any federal agency.  This letter also 
informed him that on his behalf, VA would make reasonable efforts 
to obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of; and (5) 
effective date of the disability.  The Court held that the VCAA 
notice must include notice that a disability rating and an 
effective date of the award of benefits will be assigned if 
service connection was awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the present appeal, the March 2008 
letter sent to the Veteran also included the type of evidence 
necessary to establish a disability rating and effective date for 
the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection 
with the current claim, VA has obtained the Veteran's service 
treatment records and VA outpatient treatment records dated from 
August 2002 to January 2008.  The Veteran was also provided VA 
examinations in connection with his claim in May 2008 and 
September 2010.  The VA examiners reviewed the Veteran's claims 
file, noted his medical history, and recorded pertinent 
examination findings.  All obtainable evidence identified by the 
Veteran relative to the claim has been obtained and associated 
with the claims file.  The Board notes that the VA examination 
reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which was not obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. 
§ 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

In a March 2008 personal statement, via a VA Form 21-4138, the 
Veteran alleged that during basic training he was exposed to loud 
noises and explosions from rifles, machine guns, and grenades 
without wearing any hearing protection.  He also reported 
exposure to flight line noise from mostly jets, helicopters, and 
sirens.  In an August 2008 notice of disagreement (NOD) and at 
the January 2010 personal hearing, the Veteran reiterated his 
experience of high levels of noise exposure while on active duty 
in which he spent an extensive amount of time on the flight line.  
The Veteran asserts that service connection is warranted for his 
bilateral hearing loss.    

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1131 (West Supp. 2010).  Service connection for organic 
diseases of the nervous system, to include sensorineural hearing 
loss, may be granted if manifests to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1133, 1137 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) 
(2010).  Service connection may also be granted for any disease 
after service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b) (2010).

Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the [controlled speech discrimination] Maryland CNC 
Test are less than 94 percent.  This regulation defines hearing 
loss disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold 
for normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).

A Veteran is a person who served in the active military, naval, 
or air service and was discharged or released under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West Supp. 2010); 
38 C.F.R. § 3.1(d) (2010).  The term 'active military, naval, or 
air service' includes: (1) active duty; (2) any period of active 
duty for training (ACDUTRA) during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of inactive 
duty for training (INACDUTRA) during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
Supp. 2010); 38 C.F.R. § 3.6(a) (2010).  INACDUTRA includes duty 
(other than full-time duty) performed by a member of the National 
Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 
505, or the prior corresponding provisions of law.  38 C.F.R. § 
3.6(d)(4) (2010).  Only service department records can establish 
if and when a person served on active duty, ACDUTRA, or 
INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board notes that the National Personnel Records Center (NPRC) 
verified the Veteran's military service after August 15, 1961 was 
ready reserve service only with no active duty.  Therefore, since 
service department records are binding on VA for purposes of 
establishing service in the U.S. Armed Forces, the Board may not 
consider any service treatment records subsequent to August 15, 
1961.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also 38 C.F.R. § 3.203 (2010) (limiting the type of evidence 
accepted to verify service dates).

As previously noted, the Veteran is asserting that his bilateral 
hearing loss is related to his active military service.  His DD 
Form 214 shows that his military occupational specialty (MOS) was 
an apprentice duplicating devices operator.  However, as stated 
above, the Veteran reported artillery noise exposure during basic 
training and flight line noise exposure thereafter during active 
duty.  Additionally, at the May 2008 VA examination, the examiner 
conceded that the Veteran was exposed to aircraft engine noise.  
Therefore, the Board concedes that the Veteran was exposed to 
acoustic trauma during active service.  The question for 
consideration is whether the Veteran's bilateral hearing loss is 
causally related to such in-service noise exposure.  

Review of the Veteran's service treatment records is silent as to 
any complaints, treatment, or diagnosis of bilateral hearing 
loss.  In a July 1961 report of medical history, the Veteran 
reported that he "consider[ed] himself in good health."  
Furthermore, in a July 1961 separation examination, the Veteran 
was found to have unimpaired hearing (15/15) based on a whispered 
and spoken voice testing.  On audiometry testing, pure tone 
thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
0 (10)
5 (15)
5 (10)
LEFT
10 (25)
5 (15)
0 (10)
10 (20)
10 (15)

(Service department audiometric readings prior to October 31, 
1967 are converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  So, in 
order to facilitate data comparison, the conversion is 
represented by the figures in parentheses.)  While the 
audiometric testing showed very slightly elevated readings of 25 
in the 500 hertz range of each ear, hearing for both the 
whispered and spoken voice was 15/15 bilaterally, which is to 
say, entirely within normal limits.  The examiner indicated on 
the summary of defects and diagnoses on the separation 
examination report only dental defects and defective visual 
acuity.

The service treatment records include an undated automated 
audiogram.  The Veteran's representative noted this audiogram in 
a November 2010 informal hearing presentation in arguing that the 
evidence supports a grant of service connection.  The Board is 
unable however, to consider this piece of evidence as it is 
undated and there is no indication that it was conducted during 
the Veteran's period of active duty.  
 
Review of the Veteran's post service VA outpatient treatment 
records reflects complaints and treatment for bilateral hearing 
loss.  In an August 2002 record, the Veteran reported that he 
underwent surgery for stapedectomy in 1965 for the left ear and 
in 1970 for the right ear, as well as a family history of 
otosclerosis.  He also complained of hearing difficulties in the 
right ear, particularly when in groups.  The Veteran did not meet 
the eligibility requirements for hearing aids for VA purposes.  
In an April 2007 record, the Veteran underwent an audiological 
evaluation.  He Veteran reported excessive aircraft noise 
exposure while in the Air Force from 1957 to 1961 and from 1980 
to 1986 while in the National Guard.  He also reported possible 
occupational noise exposure during his twenty years after service 
as a truck driver, and that he has had hearing difficulties for 
at least forty years.  After the evaluation, the Veteran's speech 
recognition score was 64 percent in the right ear and 80 percent 
in the left ear.  Subsequently, in a May 2007 record, the Veteran 
was seen for hearing aid counseling and selection, and was 
refitted for his hearing aids in June 2007, July 2007, and 
January 2008.   

The Veteran also underwent two VA examinations for his claim on 
appeal.  In May 2008, the Veteran reported that during active 
duty, he worked on a flight line for twenty-four hours every 
other day and was exposed to fire truck sirens.  He also reported 
that while serving in the National Guard, he regularly wore 
personal hearing protection when responsible for refueling 
helicopters and noted that the engines were "really loud."  
After conducting the evaluation, the examiner diagnosed the 
Veteran with bilateral hearing loss and opined that it is as 
likely as not that the Veteran's current disability is due to 
hereditary factors and less likely as not due to aircraft engine 
noise.  More recently, in September 2010, the examiner opined 
that the Veteran's current bilateral hearing loss is not caused 
by or a result of military service.  He listed multiple facts as 
a rationale to support his opinion, of which included that 
otosclerosis is cited in relevant literature as monohybrid 
autosomal dominant inheritance - the most common site is the 
stapes footplate anterior to the oval window, stapes flexion is 
most frequently associated with otosclerosis, and that 
otosclerosis is not caused by noise exposure.      

The Board notes that not one of the VA examinations mentioned 
above etiologically relates the Veteran's bilateral hearing loss 
to active service or to any event during active service.  In 
fact, the May 2008 and September 2010 VA examiners reached the 
opposite conclusion.  As discussed above, the examiners opined 
and provided rationale that the Veteran has bilateral hearing 
loss, which is at least more likely due to hereditary factors, of 
which includes his family history of otosclerosis, rather than 
his noise exposure in active service.  The examiners reviewed the 
Veteran's service treatment records during active duty, VA 
outpatient treatment records, and the Veteran's statements 
regarding his hearing loss symptoms.  There is no contrary 
medical opinion of record.  Therefore, since there is no 
competent probative evidence of a nexus between active service 
and the current disability, service connection cannot be granted.  

The Board is aware of the Veteran's belief and does not doubt his 
sincerity that his bilateral hearing loss is due to noise 
exposure during active service.  The Board also acknowledges his 
wife's March 2008 statement regarding her personal observations 
of the Veteran's physical condition.  However, although the 
Veteran and his wife are competent to describe symptoms 
observable to a lay person, they are without the appropriate 
medical training and expertise to offer an opinion on a medical 
matter, including the diagnosis of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  
Furthermore, the question of causation, in this case, involves a 
complex medical issue that neither the Veteran nor his wife is 
competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).    

The Board has also considered whether service connection can be 
granted on a presumptive basis, as sensorineural hearing loss is 
an organic disease of the nervous system for which presumptive 
service connection is available.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) 
(2010).  However, as noted above, bilateral hearing loss was not 
diagnosed during active service or during the first year after 
active service.  In fact, review of the evidentiary record 
reveals that the Veteran was first diagnosed with bilateral 
hearing loss in an April 2007 VA outpatient treatment record.  
Therefore, service connection for bilateral hearing loss on a 
presumptive basis is not available in this case.  

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of entitlement 
to service connection for bilateral hearing loss.  See Gilbert, 1 
Vet. App. at 55.

(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


